ON MOTIONS FOR REHEARING AND CLARIFICATION
PER CURIAM.
We deny the motions for rehearing and clarification; however, as in Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001), we certify that we have passed on the following question of great public importance:
WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCE ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
Motions denied; and question certified.1

. See Bismark v. State, 796 So.2d 584 (Fla. 2d DCA 2001)(requesting that the Florida Supreme Court accept jurisdiction for immediate resolution of this issue).